Citation Nr: 0100592	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-20 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition 
secondary to service-connected dermatophytosis of the feet. 

2.  Entitlement to service connection for bronchitis. 

3.  Entitlement to an annual clothing allowance. 

4.  Entitlement to an increased rating for service-connected 
dermatophytosis of the feet, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1997 (clothing allowance), February 1999 (increased rating 
for dermatophytosis of the feet), December 1999 (service 
connection for bronchitis), and April 2000 (secondary service 
connection for a skin condition) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The claims for service connection for a skin condition 
secondary to service-connected dermatophytosis of the feet, 
service connection for bronchitis, and entitlement to an 
annual clothing allowance are addressed below in the REMAND 
portion of this decision. 


FINDING OF FACT

The veteran's service-connected dermatophytosis of the feet 
is primarily manifested by scaly skin on the lateral aspect 
of both feet and between the digits, analogous to 
exfoliation, exudation, or itching, which is not to an 
exposed surface or extensive area; the veteran's 
dermatophytosis of the feet is not manifested by definite 
skin lesions on the toes or in the inter-digital area of the 
toes, or by constant exudation or constant itching, extensive 
lesions, or marked disfigurement.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for service-
connected dermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.118, Diagnostic Codes 
7813-7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
A rating contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate Diagnostic 
Code, then assigning the most closely corresponding rating.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 7813 provides that dermatophytosis will be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Diagnostic Code 7806 provides that a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is provided for constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118.  

In this veteran's case, effective from December 1959 service 
connection has been in effect for dermatophytosis of the 
feet, originally rated as noncompensably (zero percent) 
disabling.  Effective from November 1989, a 10 percent rating 
for this disability was awarded.  

The veteran now contends that a rating in excess of the 
currently assigned 10 percent rating is warranted for his 
service-connected dermatophytosis of the feet.  In his 
September 1997 application for increased rating, the veteran 
wrote that this disability had worsened.   

At a VA compensation examination in August 1998, the veteran 
reported that since service in Korea in 1953 he had 
experienced a problem with the skin of his toes of both feet, 
and there had been itching and the skin of the toes became 
raw.  He reported that the lesions had been recurrent unless 
he used a prescribed cream, and that he was currently using 
Mycelex 1 percent cream on his toes.  Physical examination of 
the feet revealed no definite skin lesions on the toes or in 
the inter-digital area of the toes, but did reveal scaly skin 
on the lateral aspect of both feet.  The relevant diagnosis 
was a history compatible with recurrent dermatophytosis of 
the feet, presently no skin lesions noted. 

A June 1999 VA outpatient treatment entry reflects the 
veteran's complaints of a foot rash which burned and itched 
very badly, with severe pain between the toes.  Examination 
revealed no open lesions between the digits. 

At a personal hearing at the RO in December 1999, the veteran 
testified in relevant part that his skin condition would get 
raw and itched all the time, though it was worse in the 
summer, it got sore and raw sometimes, and flaked, and this 
had been treated with a prescribed ointment.  He testified 
that his skin condition had not changed since the VA 
examination in August 1998.  

At a personal hearing in October 2000 before the undersigned 
member of the Board, sitting at St. Petersburg, Florida, the 
veteran testified in relevant part that the VA physician had 
prescribed a cream for his service-connected dermatophytosis 
of the feet, his skin disorder of the feet was worse in the 
summer and got raw, and that there were extensive itching and 
lesions of the feet, though "primarily" in the summertime.  

The veteran's service-connected dermatophytosis of the feet 
is primarily manifested by scaly skin on the lateral aspect 
of both feet and between the toes.  This symptomatology is 
encompassed by a 10 percent rating under Diagnostic Codes 
7813-7806, which contemplates disability, analogous to 
eczema, which is productive of exfoliation, exudation, or 
itching.  A 10 percent rating even presupposes an exposed 
surface or extensive area, although the veteran's service-
connected dermatophytosis of the feet is not even to an 
exposed or extensive area.  38 C.F.R. § 4.118. 

Moreover, a 30 percent rating is not warranted for the 
veteran's service-connected dermatophytosis of the feet 
because the evidence does not demonstrate disability which 
more nearly approximates (by analogy) constant exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118.  The August 1998 VA examination revealed 
no definite skin lesions on the toes or in the inter-digital 
area of the toes.  In this regard, the Board notes the 
veteran's more recent testimony to the effect that his feet 
itched "all the time."  However, his testimony also 
indicated that the symptomatology "primarily" flared up in 
the summertime.  At the December 1999 hearing the veteran 
testified both that his feet got sore and raw sometimes and 
that they got raw and itched all the time.  The clinical 
evidence reflects that the veteran's dermatophytosis of the 
feet is of a "recurrent" nature and, in light of the 
clinical findings in August 1998 and June 1999 of no lesions, 
and the veteran's testimony of symptomatology primarily in 
the summertime, does not support a finding of "constant 
itching."  

The Board notes the veteran's October 2000 hearing testimony 
that he got extensive lesions on his feet is contradicted by 
his own previous hearing testimony in December 1999 that his 
skin condition had not changed since the VA examination in 
August 1998, and is otherwise uncorroborated by the clinical 
findings of record.  As indicated above, the August 1998 VA 
examination, notably conducted in the summertime, had 
revealed no definite skin lesions on the toes or in the 
inter-digital area of the toes, but only scaly skin on the 
lateral aspect of both feet.  The June 1999 VA outpatient 
treatment entry, also conducted in the summertime, likewise 
revealed no open lesions between the digits.  The Board finds 
that the veteran's assertion of extensive lesions, proffered 
in the form of an answer to a question by his representative 
at a personal hearing, and made during the appeal pursuant to 
a claim for compensation and not for treatment purposes, to 
be less probative than the clinical findings of record, 
especially in light of the fact they were entered during the 
summertime when the veteran's dermatophytosis of the feet is 
reported to be at its worst. 

For these reasons, the Board must find that the criteria for 
a rating in excess of 10 percent for service-connected 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.118, Diagnostic Codes 7813-7806.


ORDER

An appeal for a rating in excess of 10 percent for service-
connected dermatophytosis of the feet is denied. 


REMAND

The Board notes that on November 9, 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
newly enacted legislation provides for VA assistance to 
claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO, 
including a VA examination, is necessary before the Board may 
properly proceed with appellate review of the issues of 
entitlement to service connection for a skin condition 
(secondary to service-connected dermatophytosis of the feet), 
entitlement to service connection for bronchitis, and 
entitlement to an annual clothing allowance. 

The veteran contends that he is entitled to an annual 
clothing allowance because the ointments or creams given to 
him by VA damage his clothing, including his shirts.  
However, his contention is that the ointment is required to 
treat a skin condition of various parts of the body (other 
than dermatophytosis of the feet) for which service 
connection has not been established.  Because a determination 
of the issue of entitlement to service connection for a skin 
condition (other than the feet) for which service connection 
is sought could affect the outcome of the claim of 
entitlement to an annual clothing allowance, the Board finds 
that these issues are inextricably intertwined.  Therefore, 
adjudication of the claim of entitlement to an annual 
clothing allowance is deferred pending development and 
adjudication of the issue of entitlement to service 
connection for a skin disorder (secondary to service-
connected dermatophytosis of the feet).  See Harris v. 
Derwinski, 1 Vet. App. 180, 182-83 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991). 

The Board notes that in the November 2000 letter to the 
veteran, the RO wrote that the veteran's claim for service 
connection for a skin disorder (secondary to service-
connected dermatophytosis of the feet) was being denied as a 
not well-grounded claim.  The Veterans Claims Assistance Act 
of 2000 also eliminated the "well-grounded" claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107(a)).  On remand, the RO will 
have the opportunity to adjudicate the veteran's claim for a 
skin disorder (secondary to service-connected dermatophytosis 
of the feet) on the merits. 

For these reasons, the issues of entitlement to service 
connection for a skin condition secondary to service-
connected dermatophytosis of the feet, service connection for 
bronchitis, and entitlement to an annual clothing allowance 
are REMANDED to the RO for the following: 

1.  With regard to these issues, the RO 
should review the claims file and take 
all appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

2.  Such action should include, but not 
be limited to, scheduling the veteran for 
a VA compensation examination (or 
examinations).  The purpose of the VA 
medical examination is to determine 
whether the veteran has a current skin 
disability (other than the feet) and 
respiratory disorder (including 
bronchitis) and, if so, to determine the 
etiology of any current disability, 
including medical opinions as to whether 
any currently diagnosed disability is 
etiologically related to service.  The 
claims folder and a copy of this REMAND 
should be made available to and reviewed 
by the examiner(s) in conjunction with 
the examination(s), and the examiner(s) 
should indicate in writing that the 
claims file was reviewed.  See Smith v. 
Gober, No. 99-1471 (U.S. Vet. App. Dec. 
4, 2000).  

The examiner is requested to clearly 
report any diagnoses of the skin (other 
than of the feet) and of the lungs or 
respiratory system.  The examiner(s) 
should offer opinions as to whether it is 
as least as likely as not that any 
currently diagnosed disability of the 
skin (other than of the feet) or 
disability of the lungs or respiratory 
system (including, if diagnosed, 
bronchitis) is etiologically related to 
the veteran's periods of service from 
October 1952 to July 1954, including 
upper respiratory infection and 
bronchitis in service in January 1953.  

3.  The RO should issue a supplemental 
statement of the case on the issues of 
entitlement to service connection for a 
skin condition secondary to service-
connected dermatophytosis of the feet, 
service connection for bronchitis, and 
entitlement to an annual clothing 
allowance.  The supplemental statement of 
the case should address on the merits the 
question of service connection for a skin 
condition secondary to service-connected 
dermatophytosis of the feet.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995); Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


 



